Appellate Case: 21-1222     Document: 010110637832       Date Filed: 01/27/2022     Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                         January 27, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                         No. 21-1222
                                                   (D.C. No. 1:15-CR-00221-RBJ-1)
  MICHAEL ALVARES FYKES,                                      (D. Colo.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, KELLY, and McHUGH, Circuit Judges.
                   _________________________________

       Michael Alvares Fykes is currently serving a three-year term of supervised

 release following a term of 60 months’ imprisonment. Mr. Fykes filed a motion for

 early termination of supervised release, pursuant to 18 U.S.C. § 3583(e)(1). The

 United States District Court for the District of Colorado denied his motion.

       Mr. Fykes then filed a second motion for termination, which the district court

 also denied. On appeal, he argues the district court abused its discretion in denying



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with Federal
 Rule of Appellate Procedure 32.1 and Tenth Circuit Rule 32.1.
Appellate Case: 21-1222        Document: 010110637832    Date Filed: 01/27/2022    Page: 2



 termination of his supervised release. Because the district court did not abuse its

 discretion, we affirm the district court’s denial of Mr. Fykes’s motion.

                                    I. BACKGROUND

        Mr. Fykes was initially charged with Human Trafficking-Sexual Servitude, in

 violation of Colorado Revised Statutes § 18-3-504(1)(a), and being a felon in

 possession of a firearm, in violation of 18 U.S.C. § 922(g). The human trafficking

 charge was later dismissed due to an inability to locate the alleged victim. A jury

 ultimately found Mr. Fykes guilty of the felon in possession of a firearm charge.

        The district court sentenced Mr. Fykes to 60 months’ imprisonment and a

 three-year term of supervised release. Mr. Fykes’s presentence report included

 undisputed allegations regarding the dismissed human trafficking offense. Mr. Fykes

 filed an appeal challenging his sentence on various grounds, and this court affirmed

 his conviction. United States v. Fykes, 678 F. App’x 677, 679–80 (10th Cir. 2017)

 (unpublished).

        Mr. Fykes began his three-year term of supervised release in October 2019.

 Over a year later, in November 2020, Mr. Fykes filed a motion for early termination

 of supervised release. The following day, the district court denied his motion without

 prejudice, stating “[i]f the AUSA and the probation department indicate support for

 early termination, the Court will reconsider.” ROA Vol. I at 47. Mr. Fykes did not

 appeal this initial denial.

        Instead, on February 21, 2021, Mr. Fykes filed a motion for reconsideration

 and attached a letter from his probation office in the Northern District of Georgia.

                                             2
Appellate Case: 21-1222     Document: 010110637832         Date Filed: 01/27/2022        Page: 3



 The letter indicated Mr. Fykes had so far complied with the terms of his supervised

 release and “commend[ed] him on his positive progress,” but it also stated “[t]he

 probation office for the Northern District of Georgia does not support Mr. Fykes [sic]

 petition for early termination,” because Mr. Fykes “committed a sex offense.” Id. at

 54. The probation office for the District of Colorado also filed a letter responding to

 Mr. Fykes’s request for early termination, simply reiterating the statements made in

 the letter from the probation office of the Northern District of Georgia.

        Citing only the letter from the District of Colorado Probation Office, the

 district court denied Mr. Fykes’s motion for reconsideration in a minute order.

 Mr. Fykes filed this timely appeal, arguing the district court abused its discretion

 when it denied his application for early termination of supervised release. For the

 following reasons, we affirm.

                                     II. DISCUSSION

        The district court “may, after considering the factors set forth in section

 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7)—. . .

 terminate a term of supervised release and discharge the defendant released at any

 time after the expiration of one year of supervised release[.]” 18 U.S.C. § 3583(e)(1).

 We review the district court’s denial of Mr. Fykes’s 18 U.S.C. § 3583(e)(1) motion

 for early termination of supervised release for abuse of discretion.1 Rhodes v.


        1
         Because Mr. Fykes failed to timely appeal the district court’s denial of his
 first motion, we consider only the district court’s denial of Mr. Fykes’s second
 motion regarding the termination of his supervised release, from which he filed a
 timely appeal. While the motion is titled as a “motion for reconsideration,”
                                              3
Appellate Case: 21-1222    Document: 010110637832        Date Filed: 01/27/2022     Page: 4



 Judiscak, 676 F.3d 931, 933 (10th Cir. 2012). A district court abuses its discretion

 when a decision is “based on a clearly erroneous finding of fact or an erroneous

 conclusion of law or manifests a clear error of judgment.” United States v. McComb,

 519 F.3d 1049, 1054 (10th Cir. 2007). “Whether to grant a motion to terminate a term

 of supervised release under 18 U.S.C. § 3583(e)(1) is a matter of sentencing court

 discretion.” Rhodes, 676 F.3d at 932.

       Mr. Fykes argues the district court erred by (1) failing to make appropriate

 findings on the record, and (2) considering the human trafficking allegations in

 denying his motion.2 We consider each argument in turn.

                  A. The District Court Made Appropriate Findings

       As this court previously noted, § 3583(e)(1) explicitly requires a district court

 to consider § 3553(a) and various other statutes when a district court grants a motion

 to terminate supervised release, but it is less clear whether § 3583(e)(1) requires

 explicit consideration of those factors when a district court denies a motion to



 Mr. Fykes’s second motion is best understood in context as a renewal of his original
 motion rather than an actual motion for reconsideration, which must be filed within a
 fourteen-day time-period following the original denial. See United States v. Randall,
 666 F.3d 1238, 1242 (10th Cir. 2011) (noting a motion for reconsideration “must be
 brought within the time for an appeal”). Because the district court left its decision on
 the first motion open-ended and requested additional supporting evidence such as a
 letter from probation, Mr. Fykes’s motion is not limited by the filing restrictions on
 motions for reconsideration.
         2
           Mr. Fykes also argues that because he was in full compliance with the
 conditions of his supervised release, he was entitled to termination. This is not the
 rule. As 18 U.S.C. § 3583(e) makes clear, a district court must consider a variety of
 factors to terminate a term of supervised release, compliance alone is not sufficient.

                                            4
Appellate Case: 21-1222      Document: 010110637832         Date Filed: 01/27/2022        Page: 5



 terminate supervised release, as it did here. United States v. Warren, 650 F. App’x

 614, 615 (10th Cir. 2016) (unpublished). The district court, however, did make at

 least one finding. The district court’s minute order denying Mr. Fykes’s request for

 termination of supervised relief cited the probation office’s letter, which concluded

 Mr. Fykes did not meet “the. . .criteria that have been approved by the Judicial

 Conference Committee on Criminal Law,” because he “committed a sex offense.”

 Supp. ROA Vol. III at 4. In doing so, the district court met § 3553(a)(1)’s

 requirement that the court consider “the nature and circumstances of the offense.”

          The district court therefore “consider[ed]” at least one factor “set forth in

 section 3553(a)(1)” in denying Mr. Fykes’s motion to terminate his supervised

 release and made a finding as to the nature of the offense. 18 U.S.C. § 3583(e). Thus,

 even assuming § 3583(e)(1) requires the district court to make specific findings when

 denying early termination of supervised release, the district court did so by making a

 finding under the §3553(a) factors. Accordingly, Mr. Fykes’s argument on this point

 fails.

          B. The District Court Appropriately Considered the Human Trafficking
                                         Allegations

          Mr. Fykes next contends the district court erred in considering the dismissed

 human trafficking allegations in denying his motion. The district court’s order cites

 only to the probation office’s letter, which bases its recommendation solely on its

 determination that Mr. Fykes “committed a sex offense.” Supp. ROA Vol. III at 5.

 The district court did not provide further explanation for its decision.


                                               5
Appellate Case: 21-1222     Document: 010110637832         Date Filed: 01/27/2022   Page: 6



        Mr. Fykes is therefore correct that the district court considered the human

 trafficking allegations when it relied upon the probation office’s recommendation.

 However, while Mr. Fykes argues this was improper, “[a]t sentencing the court . . .

 may accept any undisputed portion of the presentence report as a finding of fact[.]”

 Fed. R. Crim. P. 32(i)(3)(A). And this court has been clear that “no limitation should

 be placed on the information concerning the background, character, and conduct of a

 person for the purpose of imposing an appropriate sentence.” United States v. Mateo,

 471 F.3d 1162, 1167 (10th Cir. 2006) (internal quotation marks, ellipsis, and brackets

 omitted). The district court was therefore entitled to consider the human trafficking

 allegations in deciding Mr. Fykes’s renewed motion to terminate his supervised

 release. The district court thus did not abuse its discretion.

                                  III.   CONCLUSION

    For the foregoing reasons, we AFFIRM the district court’s denial of Mr. Fykes’s

 motion for early termination of supervised release. Mr. Fykes’s Motion for Leave to

 Proceed on Appeal Without Prepayment of Costs of Fees is GRANTED.




                                              Entered for the Court


                                              Carolyn B. McHugh
                                              Circuit Judge




                                             6